Citation Nr: 1603976	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 

THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a sleep disability, to include as secondary to posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a sleep disability, to include as secondary to posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left wrist disability. 

6.  Entitlement to service connection for a left wrist disability. 

7.  Entitlement to service connection for a right knee disability. 
8.  Entitlement to service connection for a left ankle disability. 

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for anemia, to include as secondary to Agent Orange exposure and hemorrhoids.

11.  Entitlement to service connection for hemorrhoids. 

12.  Entitlement to service connection for a right shoulder disability. 

13.  Entitlement to an increased compensable rating for dyshydrosis, both upper extremities, for the period prior to April 10, 2012, and in excess of 10 percent therefrom. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, and from April 1970 to August 1987.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2004, March 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By an October 2004 rating action, the RO, in part, declined to reopen previously denied claims for service connection for anemia and right shoulder disability.  By a March 2008 rating action, the RO declined to reopen a previously denied claim for service connection for a left knee disability.  The RO also denied service connection for right knee and left ankle disabilities  and sinusitis.  Finally, the RO continued a non compensable disability rating assigned to the service-connected dyshydrosis of the upper extremities. (claimed as skin rash, arms, and hands). 

By a January 2010 rating action, the RO denied service connection for hemorrhoids.  The RO also determined that new and material evidence had not been received to reopen previously denied claims for service connection for sleep, left wrist and right shoulder disabilities, and anemia.  The RO also denied service connection for hemorrhoids and left ankle disability.  The Veteran appealed this rating action to the Board. 

Regarding the claims for service connection for anemia, to include as due to Agent Orange exposure, and right shoulder disability, the RO declined to grant the Veteran's petition to reopen previously denied claims for service connection for these disabilities in an October 2004 rating action.  A review of the record shows that the October 2004 rating decision as to these matters did not become final due to the receipt of internet information, which addressed the list of diseases recognized by VA as being caused by Agent Orange exposure, and a statement, prepared by W. C., Sr., indicating that the Veteran had had right shoulder pain since service in Korea in 1976, received by VA in November 2004 and April 2005, respectively.  This evidence is at the crux of the RO's denial in October 2004 with respect to the claims for service connection for anemia and a right shoulder disability, and was received within one year of the October 2004 rating action.  See 38 C.F.R. § 3.156(b) (2015).  Thus, new and material evidence is not required, as the October 2004 rating action did not become final with respect to the claims for service connection for anemia and right shoulder disability and is, in part, the subject of the current appeal along with the March 2008 and January 2010 rating actions. 

Concerning the Veteran's increased rating claim, by a June 2014 rating action, the RO assigned a 10 percent disability rating to the service-connected 
dyshydrosis, effective April 10, 2012--the date of medical evidence reflecting an increase in severity of this disability.  Because the increase in the evaluation of the above-cited service-connected disability does not represent the maximum rating available, the increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the increased evaluation issue on appeal as reflected on the title page.

In the decision below, the Board will reopen previously denied claims for service connection for left knee, sleep and left wrist disabilities, and will remand the underlying service connection claims for these disabilities, as well as the claims of entitlement to service connection for right knee, right shoulder and left ankle disabilities, sinusitis, anemia, and hemorrhoids and increased compensable rating for dyshydrosis, both upper extremities, for the period prior to April 10, 2012, and in excess of 10 percent therefrom to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if additional action is required on his part.

On a November 2008 Hearing Election form and on VA Form 9, received by the RO in September 2012, the Veteran requested a hearing before a Veterans Law Judge at the RO and in Washington, DC, respectively.  In March 2015, however, the Veteran canceled all hearing requests before the Board.  He requested that his appeal be forwarded to the Board for adjudication. 38 C.F.R. § 20.704(e) (2015). Accordingly, the request has been withdrawn. 


FINDINGS OF FACT

1.  By a February 1998 rating action, the RO determined, in part, that the claims for service connection for left knee and sleep disabilities were not well grounded.  While the appellant submitted a Notice of Disagreement with that decision, he did not file a substantive appeal with the RO's denial of service connection for left knee and sleep disabilities in response to the June 1999 Statement of the Case.
 
2.  Evidence added to the record since the RO's final February 1998 rating decision relates to unestablished facts necessary to substantiate the underlying claims for service connection for left knee and sleep disabilities (i.e., evidence showing that the Veteran has a left knee disability that is etiologically related to military service and that he has had sleeping problems since military service). 

3.  By an October 2004 rating action, the RO declined to reopen a previously denied claim for service connection for a left wrist disability.  While the appellant submitted a Notice of Disagreement with that decision, he did not file a substantive appeal with the RO's determination in response to an October 2005 Statement of the Case.

4.  Evidence added to the record since the RO's final October 2004 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a left wrist disability (i.e., evidence that he has been diagnosed with a wrist disability, namely carpal tunnel syndrome.)


CONCLUSIONS OF LAW

1.  The February 1998 rating action, wherein the RO determined that the claim for service connection for left knee and sleep disabilities was not well grounded, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  Evidence received since the final February 1998 rating action, wherein the RO determined that the claim for service connection for a left knee disability was not well grounded, is new and material and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

3.  Evidence received since the final February 1998 rating action, wherein the RO determined that the claim for service connection for a sleep disability was not well grounded, is new and material and the claim for service connection for a sleep disability is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

4.  The October 2004 rating action, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a left wrist disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
5.  Evidence received since the final October 2004 rating action, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a left wrist disability, is new and material and the claim for service connection for a left wrist disability is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Regarding the issues of whether new and material evidence has been received to reopen claims for service connection for left knee, sleep and left wrist disabilities, the Board is granting in full that portion of the issues on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  The question of whether VA met its duty to notify and assist on the underlying claims for service connection for left knee, sleep and left wrist disabilities will be addressed in a future decision.


II. Legal Analysis

New and Material Evidence to Reopen Claims

February 1998 Rating Action- Left Knee and Sleep Disabilities

A. Left Knee and Sleep Disabilities

The Veteran seeks, in part, to reopen a previously denied claims for service connection for left knee and sleep disabilities.  By a February 1998 rating action, the RO determined that the claims for service connection for a left knee and sleep disabilities were not well grounded.  The RO denied service connection for these disabilities based on the fact that although the Veteran had received treatment in service for left knee pain during service, that his knees were evaluated as "normal" at his retirement examination.  Overall, the RO determined that there was no evidence of any current (then) chronic left knee disability that was related to the in-service complaints of left knee pain.  The RO also determined that there was no evidence of any sleeping problems during service.

The Veteran was informed of the RO's February 1998 rating decision in March 1998.  While the Veteran submitted a Notice of Disagreement with that decision, he did not file a substantive appeal with the RO's denial of service connection for left knee and sleep disabilities in response to the June 1999 Statement of the Case.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's February 1998 rating action is, therefore, final.  38 U.S.C.A. § 7105. 

In this case, because the RO denied the claims for service connection for left knee and sleep disabilities as being not well grounded in the February 1998 rating decision and it did not become final (italics added for emphasis) between July 14, 1999 and November 9, 2000, new and material evidence is needed to reopen the above-cited claims.  Thus, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) that pertain to the re-adjudication of claims that were denied as not-well-grounded are not applicable to the present case.  See VAOPGCPREC 03-2001, 66 Fed. Reg. 33311 (2001). Therefore, the February 1998 denials of service connection for left knee and sleep disabilities remains finally decided.

The Board finds that new and material evidence has been received and the claims for service connection for left knee and sleep disabilities are reopened.

The Veteran's petition to reopen his previously denied claims for service connection  left knee and sleep disabilities was received by the RO in October 2006.

Evidence received since the RO's final rating decision includes, in part, May 2006 and June 2008 opinions, prepared by Dr. J. M. A. (a.k.a., Dr. J. M.), reflecting that the Veteran's "knee condition and "bilateral knee problems" were related to his complaints in service, respectively.  (See May 2006 and June 2008 reports, prepared by Dr. J. M., respectively).  In September 2012, the RO received a statement from E. W., the Veteran's spouse.  E. W. indicated that the Veteran had had sleeping problems ever since his period of active service in the Republic of Vietnam (RVN).   These reports are new because they were not of record at the time of the RO's February 1998 rating action.  They are also material because they relate to unestablished facts necessary to substantiate the claims for service connection for left knee and sleep disabilities; namely evidence that the Veteran had a left knee disorder that is etiologically to his military service and that he has had sleeping problems since his service in the RVN, respectively. 

 Therefore, new and material evidence has been received and the claims for service connection for left knee and sleep disabilities are reopened, as the additional evidence raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

B. October 2004 Rating Action-Left Wrist Disability. 

The Veteran seeks, in part, to reopen a previously denied claim for service connection for a left wrist disability.  By an October 2004 rating action, the RO declined to reopen a previously denied claim for service connection for a left wrist disability.  (The RO has previously denied a claim for service connection for a left wrist disability as not well grounded in a final and unappealed February 1998 rating action).  The RO denied service connection for this disability based on the fact that while post-service VA treatment records showed that the Veteran had complained of left wrist pain since 1978, there was no evidence of a chronic left wrist disability, to include arthritis.  The Veteran was informed of the RO's rating decision that same month.  While the appellant submitted a Notice of Disagreement with that decision, he did not file a substantive appeal with the RO's denial of service connection for a left knee disability in response to the October 2005 Statement of the Case.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's October 2004 rating action is, therefore, final.  38 U.S.C.A. § 7105. 

The Board finds that new and material evidence has been received and the claim for service connection for a left wrist disability is reopened.

The Veteran's petition to reopen his previously denied claim for service connection a left wrist disability was received by the RO in August 2003.

Evidence received since the RO's final rating decision includes, in part, the Veteran's Substantive Appeal, received by the RO in September 2012, reflecting that the Veteran maintained that he had had left wrist pain that had resulted in diagnoses of arthritis and carpal tunnel syndrome as a result of having performed repetitive work as a helicopter mechanic and flight engineer during service.  Also of record is a VA problem list that contains a diagnosis of "carpal tunnel syndrome."  (See VA Form 9, received by the RO in September 2012 and VAMC Other Output/Reports, received by the RO on August 30, 2011).    These reports are new because they were not of record at the time of the RO's October 2004 rating action.  They are also material because they relate to an unestablished fact necessary to substantiate the claim, namely evidence that the Veteran has a left wrist diagnosis,  namely carpal tunnel syndrome, an element that was not record at the time of the RO's October 2004 rating action.

Therefore, new and material evidence has been received and the claim for service connection for a left wrist disability is reopened, as the additional evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened, subject to the further development of this claim in the remand below.

New and material evidence having been received, the claim of entitlement to service connection for a sleep disability is reopened, subject to the further development of this claim in the remand below.

New and material evidence having been received, the claim of entitlement to service connection for a left wrist disability is reopened, subject to the further development of this claim in the remand below.


REMAND

As decided herein, the Veteran's service connection claims for left knee, sleep and left wrist disabilities have been reopened. VA must now proceed to evaluate the merits of these claims, as well as the issues of entitlement to service connection for right knee, right shoulder, and left ankle disabilities, sinusitis, anemia, and hemorrhoids and entitlement to an increased compensable rating for dyshydrosis, both upper extremities, for the period prior to April 10, 2012, and in excess of 10 percent therefrom.  The Board finds that prior to further appellate review of these claims, additional substantive development is necessary; specifically, to obtain VA examinations to determine the etiology of his left knee, sleep, left wrist, right knee, right shoulder and left ankle disabilities, sinusitis, anemia, and hemorrhoids.  A remand is also necessary to schedule an examination to determine the current severity of the Veteran's service-connected dyshydrosis, both upper extremities.  The Board will discuss each disability separately below. 

A. Service Connection Claims-Nexus Examinations

i) Left Knee, Right Knee, Left Wrist; Left Ankle; Right Shoulder; and, Sinusitis. 

The Veteran seeks service connection for left and right knee disabilities, left wrist, left ankle and right shoulder disabilities, and sinusitis.  

Service treatment records (STRs) reflect, in part, that in March 1974, the Veteran was issued Sudafed for a sinus problem.  In November 1976, he received treatment for viral sinusitis.   In May 1977, the Veteran reported having twisted his right knee after he had slipped off an aircraft carrier two weeks previously.  Upon examination, he had pain below the right patella.  There was questionable popping of the tendon of the patella.  He was placed in a soft splint.  In August 1977, he complained of left knee pain, popping and giving way.  The examining clinician entered an assessment of chondromalacia of the patella.  In November 1978, the Veteran was seen for left knee pain that was determined to have been of an unknown etiology.  When the Veteran returned to the clinic in December 1978, he was found not to have any left knee pain, but complained of "snapping" of his right knee.  Upon physical evaluation, his right knee was found to have been asymptomatic.  

In May 1982, the Veteran was seen for complaints of shoulder aches and pain associated with the flu (cold virus) and viral syndrome, respectively.  The Veteran was seen for sinus congestion in February 1986 and April 1988.  In October 1986, the Veteran complained of left wrist pain and numbness; an assessment of bursitis was entered. A May 1987 retirement examination reflects that the Veteran's lower extremities and sinuses were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had a "trick" or locked knee or painful or "trick" shoulder or elbow; or sinusitis.  

Regarding his left wrist disability, the Veteran maintains that he has had left wrist pain since service as a result of having performed repetitive tasks as a helicopter mechanic.  (See VA Form 9, received by the RO in September 2012).  The Veteran's DD 214 reflects that his military occupational specialty was an aircraft mechanic and repairman.  Thus the Board finds his reports of having had left wrist pain from having worked on aircraft during service consistent with his duties of his service.  38 U.S.C.A. § 1154(a)(West 2014). 

Post-service evidence includes, in part, opinions, dated in May 2006 and June 2008, prepared by, Dr. J.  M. A. (a.k.a., Dr. J. M.), reflecting that the Veteran's "ankle" "knee condition" and "bilateral knee problems" were related to his complaints in service, respectively.  (See May 2006 and June 2008 reports, prepared by Dr. J. M. respectively).   A VA problem list also contains a diagnosis of carpal tunnel syndrome.  (See VAMC Other Output/Reports, received by the RO on August 30, 2011).  

The Board notes that the Veteran has not been afforded VA examinations with respect to his current claims for service connection for left knee, right knee, left ankle and right shoulder disabilities and sinusitis.  Under 38 C.F.R. § 3.159(c)(4) (2015), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the Veteran's contentions regarding the onset of his left knee, right knee, left wrist, right shoulder, and left ankle disabilities and sinusitis during service, service treatment records reflecting treatment, in part, for left and right knee pain, shoulder aches and pain, left wrist bursitis, and sinusitis, Dr. J. M. A.'s opinions attributing current (then) "ankle" and bilateral knee disorders to his military service, and a VA problem list containing an assessment of carpal tunnel syndrome, the Board finds that the Veteran should be scheduled for a VA examination to determine the etiology of the claimed disabilities.  

ii Sleep Disability

The Veteran seeks service connection for a sleep disability.  He maintains that his sleep disability did not originate during service, but that it was secondary his service-connected PTSD.  (See VA Form 9, received by VA in September 2012).  Notwithstanding this contention, the Veteran's spouse, E. W., submitted a statement to the effect that the Veteran had had sleeping problems ever since his service in the RVN.  (See September 2012 statement, prepared by E. W.)

The Veteran's STRs are devoid of any subjective complaints or clinical findings referable to any sleeping problems.  

The post-service VA and private medical evidence of record reflects that the Veteran has been diagnosed as having sleep apnea.  In August 2010, a VA examiner opined, that a review of medical literature did not support a finding that PTSD caused (italics added for emphasis) obstructive sleep apnea (OSA), which was  caused by an anatomical condition of the upper airway/pharynx.  (See August 2010 VA respiratory examination report).  The VA examiner, however, did not address whether the service-connected PTSD had aggravated (i.e., permanently worsened) the Veteran's OSA. Thus, on remand, the Veteran should be afforded a VA examination and medical opinion as to whether his OSA is etiological related to his a period of military service or whether it was caused or permanently worsened beyond normal progression (aggravated) by the service-connected PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310 (2015).

iii. Anemia

The Veteran seeks service connection for anemia.  He contends that his anemia is secondary to Agent Orange exposure during military service.  (See Veteran's statement to VA labeled as "Notice of Disagreement" and received in August 2003 and VA Form 9, received by VA in September 2012). 

The Veteran's DD 214 for his period of service from September 1979 to August 1987 reflects that he had served in the Republic of Vietnam.  Thus, his exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116(a)(3) (West 2014) ; 38 C.F.R. §§ 3.307, 3.309 (2015).  The Board notes that anemia is not one of the diseases entitled to a presumption of service connection due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  The Veteran, however, is still entitled to prove direct causation by service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  VA treatment records reflect that the Veteran has been diagnosed as having anemia.  The Veteran has not been afforded a VA examination.  In light of the assertions made by the Veteran regarding the onset of his anemia as due to his presumed Agent Orange exposure in the RVN and his current diagnosis of anemia, he should be accorded a VA examination to address the etiology of his anemia, to include its relationship, if any, to his presumed Agent Orange exposure.  

iv. Hemorrhoids

The Veteran seeks service connection for hemorrhoids.  He contends that had he undergone a colonoscopy during service, it would have disclosed his hemorrhoids.  (See VA Form 9, received by VA in September 2012).  Thus, in essence, he maintains that his hemorrhoids had their onset during service and that they have continued since that time.  

The Veteran's STRs are devoid of any clinical findings referable to hemorrhoids.  Post-service VA records reflect that the Veteran has sought treatment for, and has been diagnosed as having, hemorrhoids.  Given the Veteran's contention that he has had hemorrhoids since service and his current diagnosis of this disability, the Board finds that he should be afforded VA examination and medical opinion to determine the nature and etiology of his hemorrhoids.  Thus, a remand is necessary to afford the Veteran a VA examination and medical opinion prior to further appellate review.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B. Increased Rating Claim-Skin Disability

The Veteran contends that his service-connected dyshydrosis, both upper extremities, warrants a compensable rating for the period prior to April 10, 2012, and a rating in excess of 10 percent therefrom.  The RO has evaluated the Veteran's skin disability, pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2015).

During the pendency of the appeal, the criteria for evaluating skin conditions under 38 C.F.R. § 4.118 were revised, effective October 23, 2008.  However, these additional revisions only apply to the criteria for rating scars, and concern Diagnostic Codes 7800-7805.  These revisions are applicable only to claims filed on or after that date or where the Veteran expressly requests review under such criteria. 73 Fed. Reg. 54708 (Sep. 23, 2008); see also 77 Fed. Reg. 2909-10 (Jan. 20, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  The Veteran's claim was filed before the change and no request for review under the revised criteria was made.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

Under Diagnostic Code 7806, dermatitis or eczema can be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801-7805); or dermatitis/eczema (7806); dependent on the dominant disability.  Under Diagnostic Code 7813, dermatophytosis (including tinea corporis, tinea capitis, tinea pedis, etc.) is rated as disfigurement of the head, face, or neck, or as scars, or as dermatitis (Diagnostic Code 7806), depending on the predominant disability.  In the instant case, as the primary disability is skin symptomatology, the service-connected dyshydrosis of the upper extremities is appropriately rated as dermatitis/eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.  In addition, Diagnostic Code 7813, dermatophytosis (including forms of tinea) is rated pursuant to this criteria. 

Diagnostic Code 7806 provides a noncompensable evaluation for dermatitis or eczema involving less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy was required during the prior 12-month period. A 10 percent rating is warranted for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected, or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks during the last 12-month period. A 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is warranted with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

VA last examined the Veteran to determine the current (then) severity of his service-connected skin disability in May 2012.  (See May 2012 VA skin examination report).  Although the May 2012 VA examination was adequate at the time, the Veteran's representative has maintained that this examination is stale, and has requested that VA reexamine the Veteran to determine the current manifestations of his skin disability.  (See Veteran's representative's October 2015 written argument to VA, at pg. 2).  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition, such as the argument in the present case.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, in addition to the Veteran's complaints of worsening symptoms, the Board notes that the last VA examination is over three (3) years old.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected dyshydrosis, both upper extremities.

Additionally, the Board observes that there are some disorders of the skin which have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed). Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be examined, whenever possible, at a time when it is most disabling.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate examiner in order to ascertain the nature and likely etiology of any currently present left knee disability; right knee disability; left ankle disability; left wrist disability; and, right shoulder disability.  The Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable to his knees, right shoulder, left wrist, and left ankle.  The examiner is requested to respond to the following question as it relates to each diagnosed left and right knee, right shoulder, left wrist, and left ankle disability found on examination:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability; right knee disability; left wrist; left ankle disability, and/or right shoulder disability had its onset during a period of military service or is etiologically related thereto or, was arthritis of the joint manifested to a compensable degree within one year of service discharge in 1987?
 
In formulating the foregoing opinion, the VA examiner must take into account the following evidence: 

a) May 1977 service treatment record (STR) reflecting that the Veteran reported having twisted his right knee;

b) August 1977 and November 1978 STRs reflecting treatment for left knee pain with assessments of chondromalacia of the patella and left knee pain of an unknown etiology, respectively; 

c) December 1978 STR reflecting that the Veteran complained of "snapping" of the right knee.  The right knee was asymptomatic on examination;

d) May 1982 complaints of shoulder aches and pain associated with the flu (cold virus) and viral syndrome, respectively;

e) October 1986 STR containing an assessment of left wrist bursitis; 

f) May 1987 retirement examination reflecting that the Veteran's lower and upper extremities were evaluated as "normal; "  

g) May 1987 Report of Medical History, wherein the Veteran denied having had a "trick" or locked knee or painful or "trick" shoulder; and, 

h) May 2006 and June 2008 opinions, prepared by Dr. J. M. A. (Dr. J. M.), reflecting that the Veteran's "ankle",  "knee condition and "bilateral knee problems" were related to his complaints in service, respectively.  

The rationale for all opinions expressed should be provided. If the examiner cannot provide a requested opinion without resorting to mere speculation, she/he should so indicate and explain the factors that prevent him/her from offering the opinion.

3.  Schedule the Veteran for an examination by an appropriate examiner in order to ascertain the nature and likely etiology of any currently present sinusitis.  The VBMS and Virtual VA electronic claims files must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable to his sinusitis.  The examiner is requested to respond to the following question: 

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sinusitis had its onset during military service?

In providing the requested opinion, the VA examiner is requested to comment on STRs reflecting, in part, that in March 1974, the Veteran was issued Sudafed for a sinus problem; was seen for sinusitis in November 1976; and, received treatment for sinus congestion in February 1986 and April 1988. 

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he/she should so indicate and explain the factors that prevent him/her from offering the opinion.

4.  Schedule the Veteran for VA examinations by appropriate specialists to determine the nature, extent, and etiology of any diagnosed sleep disability, anemia and hemorrhoids.  The Veteran's VBMS and Virtual VA electronic records, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the electronic record.  The examiners are requested to respond to the following questions as it relates to their particular disability: 

a)  Regarding the Veteran's sleep disability, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was incurred during or otherwise is related to a period of military service? 

Is it as least as likely as not that the Veteran's sleep apnea is due to or has been aggravated (permanently worsened beyond natural progression) by the service-connected PTSD?  If aggravation is found, the examiner shall opine, if possible, as to (a) the baseline level of sleep apnea prior to the aggravation by the PTSD and (b) the current level of sleep apnea. 

In responding to the forgoing questions, the examiner shall discuss the pertinent medical evidence (private and VA treatment records) and lay evidence (statements from the Veteran and his spouse in September 2012 to the effect that he has had sleeping problems since his active service in the RVN) in rendering each of the above opinions.  The examiner is specifically requested to comment on the August 2010 VA examiner's opinion that there was no medical literature to support a finding that PTSD caused obstructive sleep apnea.

b)  For the Veteran's anemia, is at least as likely as not (i.e., probability greater than 50 percent), that any diagnosed anemia is etiologically related to, or had its onset during, a period of military service, to include the Veteran's presumed exposure to Agent Orange in the RVN?  (The examiner is advised that the Veteran's exposure to Agent Orange is presumed.)  The examiner should address the Veteran's reports that his symptoms began in service and have persisted since service discharge. 

c)  For the Veteran's hemorrhoids, is it at least as likely as not (50 percent or greater probability) that they are etiologically related to, or had their onset during, a period of military service?  The examiner should address the Veteran's reports that his hemorrhoids began in service and have persisted since service. 

If and only if the Veteran's hemorrhoids are found to be of service origin or otherwise related thereto, should the examiner determine whether it is at least as likely as not (50 percent or greater probability) that any anemia has been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the hemorrhoids.

If aggravation of any anemia by the hemorrhoids is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of anemia prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the hemorrhoids. If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding.

The examiners must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. It is requested that the examiners consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If any examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

5.  Schedule the Veteran for a VA skin examination by an appropriate specialist to determine the current nature and severity of his service-connected dyshydrosis, both upper extremities. 

Efforts should be made to schedule the Veteran for an examination during a time when his symptoms are at their most active stage or during a flare-up.  The Veteran's electronic record must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  The Veteran should be asked to describe the ebb and flow of the disorder and symptoms during both times when it is most severe and during any baseline period.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide a rationale for any opinion and reconcile it with all pertinent evidence of record. 

Specifically, the examiner should: 

* Identify all pathology related to the Veteran's  dyshydrosis, both upper extremities

* Specify the location and extent of the dyshydrosis, both upper extremities, in terms of a percentage of the body affected and a percentage of exposed areas affected, and state the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during any 12-month period since October 2005. 

* Indicate whether the Veteran has experienced any flare-ups of his dyshydrosis, both upper extremities since October 2005.

* Note whether the Veteran's dyshydrosis, both upper extremities, is productive of scarring and specify the size of any scar, whether it causes limitation of motion, is unstable or superficial, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.  Describe the current extent and severity of any scarring.

* Discuss how the Veteran's dyshydrosis, both upper extremities, impacts his activities of daily living, including his ability to obtain and maintain employment.

6.  The case should be readjudicated on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


